DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 March 2021 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 22 March 2021, have been entered in full.  Claims 16, 19, 26, 28 and 31 are canceled. Claims 1, 3, 6-8, 13-15, 17, 18, 20, 29 and 40 are amended. Claims 1-15, 17, 18, 20-25, 27, 29, 30, 32-43 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14, 15, 17, 18, 20-25, 27, 29, 30, 32, 39-41 remain rejected under 35 U.S.C. 102(a2) as being anticipated by Cong et al. (US 2016/0176956; published 6/23/16, priority date 12/19/14).
The basis for this rejection is set forth at pages 2-6 of the previous Office Action (29 September 2020).
APPLICANT’S ARGUMENTS
Applicant discusses the new claim amendments. Applicant argues that the claims do not merely describe the effect or a property of the compositions (i.e. an anti-bmp6 antibody and an ESA) when administered to a subject, as alleged by the Examiner on page 4 of the Office Action. Applicant argues that the claims require a determination of Hb and MCH concentrations. Applicant argues that Cong is silent on mean corpuscular hemoglobin (MCH). Applicant argues that Cong et al. measures reticulocyte hemoglobin equivalent (Ret-He) (see, e.g., Example 2 and Figure 4) and that Ret-He is a parameter that captures the amount of hemoglobin available to the reticulocytes within the 3-4 days prior to testing. Applicant argues that measuring the number of reticulocytes is therefore a quick measure of “quantity” in early erythropoiesis in the marrow. Applicant submits that MCH on the other hand, is a measure of the iron availability for the erythropoiesis during the lifespan of an erythrocyte, such as during an approximate 120 days in the circulation. 
Applicant argues that there is no disclosure in Cong as to an administration regimen wherein the mean corpuscular hemoglobin (MCH) at the end of said treatment period is determined to be at least 109% of MCH in a control anemia patient of the same species that has received administration of the anti-BMP6 antibody or antigen-binding fragment thereof in the same dosing regimen as said subject except the patient has not received administration of an ESA during said treatment period, as claimed.
Applicant argues that Cong is silent on treatment courses of 3 or 4 week periods and merely speculates as to the timing of administration. Applicant argues that there is no disclosure in Cong as to the administration as recited. Applicant argues that Cong is silent as to an administration regimen that shows improvement over administration of anti-BMP6 antibody alone or ESA alone. As such, Cong does not disclose all elements of the claims, as arranged in the claim, which are required to find anticipation under 35 U.S.C. § 102. NetMoneyln v. Verisign, 545 F.3d 1359 (Fed. Cir. 2008).
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
1.  The claims fail to teach how hemoglobin (Hb) is determined. The claims fail to teach how mean corpuscular hemoglobin (MCH) is determined. There are no active steps.  

How is MCH of the treated subject at the end of the treatment period determined to be significantly higher than in the control subject at the end of the treatment as determined by a p-value of p<0.0001?
The limitations “determined to have”, “determined to be” and “determined to reach” are not active steps. It reads on mental decision-making processes or mental processes as it involves evaluating and judging. These parts of the claims do not recite how such determination is actually performed.  
The Cong reference still applies because mental steps cannot be relied upon to distinguish the claimed subject matter over the prior art.  The so called active “measurement” steps are not clearly included in the claimed methods.  The particular Hb and MCH concentrations are an effect, which occurs when anti-bmp6 antibody and an ESA are administered to a subject. The claims can be reasonably interpreted as reading on a part of a process comprising administering and measuring, but the only part being claimed is the administering steps.  The results would be inherent to the method teaching the recited steps.
2.  Cong et al. teach anti-BMP6 antibodies and methods of administering anti-BMP6 antibodies. Cong et al. teach an anti-BMP6 antibody or antigen binding fragment thereof wherein the heavy chain (SEQ ID NO:77) is 100% identical to instant SEQ ID Cong et al. teach administering the anti-BMP6 antibody with an erythropoietin stimulating agent (ESA) such as erythropoietin or darbepoetin alfa (paras 0200-0206, 0289, 0291, 0512, 0689). 
Cong et al. teach that in one embodiment, the anti-BMP6 antibody or antigen-binding fragment thereof can be administered to a patient in need thereof in conjunction with a therapeutic method or procedure. Such a method or procedure includes administering a therapeutically effective amount of ESA or iron or blood transfusion. Cong et al. teach treatment is typically continued at intervals for a period of a week, a month, three months, six months or a year. In some patients, treatment is administered for up to the rest of a patient's life. Cong et al. teach the antibody is usually administered on multiple occasions. Intervals between single dosages can be weekly, monthly or yearly (para 0575). Cong et al. teach when the therapeutic agents of the present invention are administered together with another agent, the two can be administered sequentially in either order or simultaneously (paras 0200-0206, 0289, 0291, 0511, 0512, 0689). The Examiner notes a week is 7 days, which would be in the period of days 4-9; two weeks is 14 days, which would in the period of days 12-16 and three weeks is 21 days, which would be in the period days 19-23. A month has at least 3 consecutive weeks.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 13, 29, 34, 36, 38, 39, 42 and 43 remain rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. (US 2016/0176956; published 6/23/16, priority date 12/19/14) in view of Bahlmann et al. (US 2005/0272634; published 12/8/05).
The basis for this rejection is set forth at pages 6-8 of the previous Office Action (29 September 2020).
Applicant states that as described above, and in Applicant’s Reply to Office Action dated June 22, 2020, Cong does not teach or suggest an active determination of MCH, but focuses instead on Ret-He. The deficiencies of Cong are not remedied by Bahlmann. Applicant argues that Bahlmann relates to the use of erythropoietin for stimulating physiological mobilization, proliferation and differentiation of endothelial progenitor cells, for stimulating vasculogenesis, for the therapy of diseases associated with a dysfunction of endothelial progenitor cells. Applicant maintains that Bahlmann provides no teaching or suggestion that would guide a skilled artisan to a dosing regimen that would achieve the claimed MCH. 
Applicant’s arguments have been fully considered but are not found persuasive. The Examiner has already discussed how Cong et al. anticipates the claims regarding the limitations “determining Hb” and “determining MCH”. Bahlmann et al. teach .

Claims 1,13, 29, 33, 35, 37-39, 42 and 43 remain rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. (US 2016/0176956; published 6/23/16, priority date 12/19/14) in view of Flygare et al. (US 2013/0059783; published 3/7/13, priority date 3/12/10).
The basis for this rejection is set forth at pages 8-9 of the previous Office Action (29 September 2020).
Applicant argues that as explained above, Cong does not teach or suggest the claimed invention and that Flygare does not remedy the deficiencies of Cong. Applicant argues that Flygare discloses the use of FG-4592 to treat anemia. Flygare provides no teaching or suggestion that would guide a skilled artisan to a dosing regimen that would achieve the claimed MCH. 
Applicant’s arguments have been fully considered but are not found persuasive. The Examiner has already discussed how Cong et al. anticipates the claims regarding the limitations “determining Hb” and “determining MCH”. Flygare et al. teach administering FG-4592 (HIF-PH inhibitor) to a subject suffering from anemia.  The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	
NEW CLAIM REJECTIONS/OBJECTIONS	
	
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, 17, 18, 20-25, 27, 29, 30, 32-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claims are indefinite because the method recites the limitations “determined to have”, “determined to be” and “determined to reach” in reference to Hb concentrations, MCH concentrations and p-values. See claims 1(i)(ii), 3, 6, 7, 8, 13(i)(ii), 14, 15, 17, 18, 20, 29(i)(ii) and 40(i)(ii).
Determine, determined and/or determining are not active steps. It reads on mental decision-making processes or mental processes as it involves evaluating and judging.  The claims do not teach how such determination is actually performed.  

	
				Conclusion

			No claims are allowed.


			
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/13/2021